FILED
                              NOT FOR PUBLICATION                           JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AMALIA CARLOS DE GONZALEZ,                        No. 09-72494

               Petitioner,                        Agency No. A077-962-807

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Amalia Carlos de Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law, and review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Aguilar Gonzalez v. Mukasey, 534 F.3d 1204, 1208 (9th

Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Carlos de

Gonzalez participated in alien smuggling as defined in 8 U.S.C. § 1182(a)(6)(E)(i),

where the record reflects that she gave her daughter’s permanent resident card to

another alien intending to assist that alien’s entry into the United States in violation

of law. See Urzua Covarrubias v. Gonzales, 487 F.3d 742, 748-49 (9th Cir. 2007)

(knowing act of assistance to another’s effort to enter the United States illegally is

an affirmative act constituting alien smuggling); cf. Aguilar Gonzalez, 534 F.3d at

1209 (no affirmative act of alien smuggling where petitioner did not provide her

daughter’s birth certificate for use by another to enter the United States, but merely

acquiesced to its use).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-72494